Citation Nr: 0902599	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to a rating in excess of 50 percent for 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1984 to June 1987 and from February 1991 to August 1991.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from July 2005 (back) and July 2007 
(anxiety disorder) rating decisions of the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, denied service connection for a low 
back disability and granted service connection for anxiety 
disorder, rated 30 percent, effective April 30, 2007.  An 
October 2008 Decision Review Officer (DRO) decision, granted 
the veteran a 50 percent rating for anxiety disorder, 
effective April 30, 2007.  In December 2008, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is of record.

The veteran had also initiated an appeal of an April 2007 
rating decision that denied service connection for migraine 
headaches.  An April 2008 DRO decision granted service 
connection and a 30 percent rating for such disability.  
Hence, his appeal was satisfied and that matter is not before 
the Board.  [The veteran has not expressed disagreement with 
the rating or effective date assigned.]

The matter of entitlement to service connection for a low 
back disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


FINDING OF FACT

At the December 2008 hearing, prior to the promulgation of a 
decision in the appeal, the veteran testified that he was 
satisfied with the rating assigned for his service-connected 
anxiety disorder; there is no question of fact or law 
remaining before the Board in this matter.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matter of the rating for the veteran's 
anxiety disorder.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the veteran's expression of 
intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

B.	Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

On the record at the December 2008 hearing, the veteran, 
through his authorized representative, indicated that he was 
satisfied with the 50 percent rating assigned for his anxiety 
disorder by the October 2008 DRO decision.  Hence, he 
expressed his desire to withdraw his appeal of the rating 
assigned for anxiety disorder and there is no allegation of 
error of fact or law for appellate consideration in this 
matter.  Accordingly, the Board does not have jurisdiction to 
consider an appeal in this matter.


ORDER

The appeal seeking a rating in excess of 50 percent for 
anxiety disorder is dismissed.


REMAND

At the December 2008 hearing, the veteran testified that he 
injured his low back three times during service: the first 
time was in July 1986, when he injured his tailbone; the 
second time was in April 1991, when he was loading ammunition 
onto a civilian ship; and the third time was in June 1991, 
when he was playing volleyball.  Service treatment records 
(STRs) provide evidence of these incidents.  They reflect he 
was placed on bed rest for 48 hours and fourteen days of 
light duty subsequent to the June 1991 volleyball injury.  

At the hearing, the veteran testified that chiropractor Dr. 
K. treated him for his low back pain after his discharge from 
service until 1999.  The veteran requested records of this 
treatment from the chiropractor who took over Dr. K.'s 
practice after Dr. K.'s death; however, the chiropractor was 
unable to locate any records for the veteran.  The veteran 
testified that those records would have contained x-rays of 
his low back and would have shown continuity of treatment.  

May 1994 private treatment records show the veteran was 
treated for low back discomfort that began after catching a 
moving hand truck that had slipped while he was using it.  He 
experienced prompt discomfort after this incident and was 
unable to complete his work.  A few days later a similar 
incident occurred where he had to catch the load from his 
hand truck.  The morning he sought treatment he had 
experienced considerable stiffness and pain in his lower 
back.  The veteran reported having experienced a similar 
episode of back pain during service.  The assessment was 
lumbosacral muscle strain.  

June 1996 private treatment records indicate the veteran's 
car was struck from behind and that he complained of some low 
back discomfort.  He reported experiencing some back pain 
while he was in service that lasted about a week, but 
otherwise he had not experienced any back problems.  Physical 
examination revealed no tenderness over the lumbar vertebra 
and minimal tenderness in the paraspinous muscles.  X-rays of 
the lumbar spine were unremarkable.  The assessment was motor 
vehicle accident with lumbosacral strain.  

A June 2007 letter from the veteran's spouse states her 
awareness that the veteran's low back pain had been ongoing 
since service; rather than seeking medical treatment over the 
years, he had just taken over-the-counter medications to deal 
with the pain.

Private treatment records show diagnoses of spondylosis L4-5, 
L5-S1 and degenerative disc disease and facet joint disease 
of the lower lumbar spine.  

A May 2007 opinion from private chiropractor D. S. notes that 
the veteran provided a history of injuring himself while 
playing volleyball during service.  He reported that he had 
not incurred any injuries other than the volleyball injury.  
He reported having motor vehicle accidents in 1996 and 1998, 
but indicated that he was not injured during these accidents.  
The chiropractor opined that the veteran's "low back 
condition resulted from his initial reported injury of 
playing volleyball."  As noted above, the record reflects 
the veteran sustained two injuries to his low back subsequent 
to service - in 1994 and in conjunction with the 1996 motor 
vehicle accident.  Hence, the May 2007 opinion is inadequate 
to make a conclusive determination regarding the issue of 
service connection as it appears to be based on an incomplete 
and inaccurate picture of the veteran's disability.  Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a 
physician's opinion based on an inaccurate factual premise 
has no probative value).  Consequently, a VA examination to 
secure a medical opinion is indicated.

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for a VA 
orthopedic examination of the veeran to 
determine the nature and likely etiology 
of his current low back disability.  The 
examiner must review the appellant's 
claims file in conjunction with the 
examination.  The examiner should specify 
the diagnoses for any current low back 
disabilities, and opine whether any part 
of the diagnosed disability is at least as 
likely as not related to a low back injury 
sustained during the veteran's service.  
Specifically, the examiner should note the 
claimant's accounts of injuries during 
service, any treatment records for 
injuries during service, as well as any 
treatment records of post-service 
intercurrent injuries, and the May 2007 
private opinion.  The examiner should also 
comment on whether the veteran's testimony 
and his spouse's statements regarding 
continuity of treatment are consistent 
with his disability picture.  The examiner 
should explain the rationale for all 
opinions given. 

2.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


